                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF MISSOURI

DAYLAN HURST,                                        )
                                                     )
               Plaintiff,                            )
                                                     )
v.                                                   )       Case No.:
                                                     )
HAMRA ENTERPRISES,                                   )       Removed from the Circuit Court
                                                     )       of Clay County, Missouri,
                                                     )       Case No. 19CY-CV06856
               Defendant.                            )

                            NOTICE OF REMOVAL OF DEFENDANT

       COMES NOW Defendant Wendy’s of Missouri, Inc., incorrectly named in Plaintiff’s

Petition as “Hamra Enterprises,” (“Defendant”) by and through its undersigned counsel, and

pursuant to 28 U.S.C. Section 1441(a), hereby gives notice of the removal of this action to the

United States District Court for the Western District of Missouri, from the Circuit Court of Clay

County, Missouri and, as grounds for the removal, this Defendant states:

       1.      On or about June 26, 2019, Plaintiff Daylan Hurst filed her Petition in Damages in

the Circuit Court of Clay County, Missouri in the matter styled Daylan Hurst v. Hamra

Enterprises, Case No. 19CY-CV06856. A copy of the Petition in Damages and Summons,

which constitute all of the pleadings, process and orders served upon Defendant, are attached

hereto as Exhibits A and B, respectively.

       2.      Service of the Summons and Petition were perfected upon Defendant on October

4, 2019.

       3.      Defendant has not filed any pleadings or papers in this action in state court.

       4.      The thirty (30) day period during which Defendant may file a Notice of Removal

has not yet expired.




                                        1
            Case 4:19-cv-00878-FJG Document 1 Filed 10/31/19 Page 1 of 3
        5.        Count I of Plaintiff’s Petition alleges a violation of the Americans with

Disabilities Act, 42 U.S.C. § 12112(a), et seq., specifically discrimination on the basis of a

disability.

        6.        Count II of Plaintiff’s Petition alleges retaliation under the Americans with

Disabilities Act, 42 U.S.C. § 12112(a), et seq.

        7.        Because Count I and Count II present a federal question arising under the laws of

the United States, this Court has original jurisdiction over Count I and Count II pursuant to 28

U.S.C. § 1331.

        8.        Removal of this action is proper under 28 U.S.C. § 1441(a), which states in

pertinent part:

                  Except as otherwise expressly provided by Act of Congress, any civil action
                  brought in a State court of which the district courts of the United States have
                  original jurisdiction, may be removed by the defendant or the defendants, to the
                  district court of the United States for the district and division embracing the place
                  where such action is pending.

        9.        Defendant has given written Notice of Removal to Plaintiff and will file a copy of

this Notice of Removal with the Circuit Court of Clay County, Missouri, in

Case No. 19CY-CV06856, as required by 28 U.S.C. § 1446(d).

        WHEREFORE, Defendant removes this action from the Circuit Court of Clay County,

Missouri to this Honorable Court.




                                          2
              Case 4:19-cv-00878-FJG Document 1 Filed 10/31/19 Page 2 of 3
                                              ELLIS, ELLIS, HAMMONS & JOHNSON, P.C.


                                              /s/ Todd A. Johnson__________________
                                              Todd A. Johnson                 #38363
                                              901 St. Louis Street, Suite 600
                                              Springfield, MO 65806-2505
                                              Telephone: (417) 866-5091
                                              Facsimile: (417) 866-1064
                                              Email: tjohnson@eehjfirm.com
                                              ATTORNEY FOR DEFENDANT
                                              WENDY’S OF MISSOURI, INC.


                                 CERTIFICATE OF SERVICE

I hereby certify that on this 31st day of October 2019, I electronically filed the foregoing with the
Clerk of the Court using the CM/ECF system, and a copy was made available to all electronic
filing participants.


Kirk Holman
Holman Schlavone, LLC
4600 Madison Avenue, Suite 810
Kansas City, Missouri 64112
TEL: (816) 283-8738
FAX: (816) 283-8739
Kholman@hslawllc.com



                                              /s/ Todd A. Johnson__________________
                                              Attorney of Record




                                       3
           Case 4:19-cv-00878-FJG Document 1 Filed 10/31/19 Page 3 of 3
